Exhibit 10.1

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made on
this 13th day of November, 2009, by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”), and NATIONAL
HEALTH PARTNERS, INC., an Indiana corporation, formerly known as INTERNATIONAL
HEALTH PARTNERS, INC. (“Tenant”).

 

BACKGROUND:

 

A.            Landlord and Tenant entered into a certain Lease Agreement dated
April 22, 2004, as amended by First Amendment to Lease Agreement dated March 13,
2007 (collectively, the “Lease”), covering certain premises containing
approximately 7,067 rentable square feet (“Premises”) known as Suite 107,
located in Landlord’s building (“Building”) at 120 Gibraltar Road, Horsham,
Pennsylvania, as more fully described in the Lease.

 

B.            Tenant desires to extend the Term of the Lease and Landlord has
agreed to such extension subject to the provisions of this Second Amendment. 
Accordingly, Landlord and Tenant desire to amend the Lease.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound,
hereby agree that the Lease is amended as follows:

 

1.             All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

 

2.             The “TERM” of the Lease is hereby extended for one (1) additional
term of thirty-six (36) months (the “Second Extended Term”) commencing on
June 1, 2010 and expiring at 11:59 P.M. local time on May 31, 2013.

 

3.             Section 1(c)(iii) of the Lease, defining “EXPIRATION DATE”, is
hereby amended to extend the Expiration Date until May 31, 2013.

 

4.             Tenant’s “MINIMUM ANNUAL RENT” obligation for the Second Extended
Term shall be as follows:

 

Period

 

Annual

 

Monthly

 

6/1/10-5/31/11

 

$

86,570.75

 

$

7,214.23

 

6/1/11-5/31/12

 

$

90,104.25

 

$

7,508.69

 

6/1/12-5/31/13

 

$

93,637.75

 

$

7,803.15

 

 

5.             Tenant accepts the Premises in its “as is” “where is” condition
and Landlord shall have no obligations whatsoever to improve or pay for
improvements to the Premises for Tenant’s use and occupancy, except as otherwise
expressly set forth in the Lease, and except that

 

 

--------------------------------------------------------------------------------


 

promptly after the date of this Second Amendment, Landlord shall, at its sole
cost and expense, repaint the Premises and professionally steam clean the
carpets in the Premises.

 

6.             Tenant agrees that it has dealt with no brokers in connection
with this Second Amendment.  Tenant agrees to indemnify and hold Landlord
harmless from any and all claims for commissions or fees in connection with the
Premises and this Second Amendment from any real estate brokers or agents with
whom Tenant may have dealt.

 

7.             Except as expressly modified herein, the terms and conditions of
the Lease shall remain unchanged and in full force and effect.  Specifically,
without limitation, in the event of any default by Tenant of any of its
obligations under the Lease, as hereby amended, Landlord shall be entitled to
pursue all remedies available under the Lease, as hereby amended, or otherwise
at law or in equity.  Accordingly, Tenant agrees to the following:

 

(a)           When the Lease, as hereby amended, and the Term or any extension
thereof shall have been terminated on account of any default by Tenant, or when
the Term or any extension thereof shall have expired, Tenant hereby authorizes
any attorney of any court of record of the Commonwealth of Pennsylvania to
appear for Tenant and for anyone claiming by, through or under Tenant and to
confess judgment against all such parties, and in favor of Landlord, in
ejectment and for the recovery of possession of the Premises, for which the
Lease, as hereby amended, or a true and correct copy thereof shall be good and
sufficient warrant.   AFTER THE ENTRY OF ANY SUCH JUDGMENT A WRIT OF POSSESSION
MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A HEARING. 
If for any reason after such action shall have been commenced it shall be
determined and possession of the Premises remain in or be restored to Tenant,
Landlord shall have the right for the same default and upon any subsequent
default(s) or upon the termination of the Lease, as hereby amended, or Tenant’s
right of possession as therein set forth, to again confess judgment as therein
provided, for which the Lease, as hereby amended, or a true and correct copy
thereof shall be good and sufficient warrant.

 

(b)           In addition to the rights and remedies provided in subsection
(a) above, if Tenant shall default in the payment of the Rent due under the
Lease, as hereby amended, Tenant hereby authorizes any attorney of any court of
record of the Commonwealth of Pennsylvania to appear for Tenant and to confess
judgment against Tenant, and in favor of Landlord, for all sums due under the
Lease, as hereby amended, plus interest, costs and an attorney’s collection
commission equal to the greater of 10% of all such sums or $1,000, for which the
Lease, as hereby amended, or a true and correct copy thereof shall be good and
sufficient warrant.  TENANT UNDERSTANDS THAT THE FOREGOING PERMITS LANDLORD TO
ENTER A JUDGMENT AGAINST TENANT WITHOUT PRIOR NOTICE OR HEARING.  ONCE SUCH A
JUDGMENT HAS BEEN ENTERED AGAINST TENANT, ONE OR MORE WRITS OF EXECUTION OR
WRITS OF GARNISHMENT MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO TENANT AND
WITHOUT A HEARING, AND, PURSUANT TO SUCH WRITS, LANDLORD MAY CAUSE THE SHERIFF
OF THE COUNTY IN WHICH ANY PROPERTY OF TENANT IS LOCATED TO SEIZE TENANT’S
PROPERTY BY LEVY OR ATTACHMENT.  IF THE JUDGMENT AGAINST TENANT REMAINS UNPAID
AFTER SUCH LEVY OR ATTACHMENT, LANDLORD CAN CAUSE SUCH PROPERTY TO BE SOLD BY
THE

 

2

--------------------------------------------------------------------------------


 

SHERIFF EXECUTING THE WRITS, OR, IF SUCH PROPERTY CONSISTS OF A DEBT OWED TO
TENANT BY ANOTHER ENTITY, LANDLORD CAN CAUSE SUCH DEBT TO BE PAID DIRECTLY TO
LANDLORD IN AN AMOUNT UP TO BUT NOT TO EXCEED THE AMOUNT OF THE JUDGMENT
OBTAINED BY LANDLORD AGAINST TENANT, PLUS THE COSTS OF THE EXECUTION.  Such
authority shall not be exhausted by one exercise thereof, but judgment may be
confessed as aforesaid from time to time as often as any of said rental and
other sums shall fall due or be in arrears, and such powers may be exercised as
well after the expiration of the initial Term of the Lease, as hereby amended,
and during any extended or renewal Term of the Lease, as hereby amended, and
after the expiration of any extended or renewal Term of the Lease, as hereby
amended.

 

(c)           The warrants to confess judgment set forth above shall continue in
full force and effect and be unaffected by amendments to the Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant’s obligations or expand the size of the Premises. 
Tenant waives any procedural errors in connection with the entry of any such
judgment or in the issuance of any one or more writs of possession or execution
or garnishment thereon.

 

(d)           TENANT KNOWINGLY AND EXPRESSLY WAIVES (i) ANY RIGHT, INCLUDING,
WITHOUT LIMITATION, UNDER ANY APPLICABLE STATUTE, WHICH TENANT MAY HAVE TO
RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING AN ACTION FOR REPOSSESSION
OF THE PREMISES AND (ii) ANY RIGHT WHICH TENANT MAY HAVE TO NOTICE AND TO
HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF TENANT’S PROPERTY OR THEREAFTER.

 

8.             Tenant acknowledges and agrees that the Lease is in full force
and effect.  To the best of Tenant’s knowledge, as of the date hereof, Tenant
has no claims or offsets against Rent due or to become due hereunder.

 

9.             This Second Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound, have
executed this Second Amendment as of the day and year first above written.

 

 

LANDLORD:

 

LIBERTY PROPERTY LIMITED PARTNERSHIP

 

 

 

 

By:

Liberty Property Trust, Sole General Partner

 

 

 

 

 

 

 

 

By:

/s/ James J. Mazzarelli, Jr.

 

 

 

Name: James J. Mazzarelli, Jr.

 

 

 

Title: Senior Vice President, Regional Director

 

 

 

TENANT:

 

NATIONAL HEALTH PARTNERS, INC.

 

 

 

 

 

 

 

By:

/s/ Alex Soufflas

 

 

Name: Alex Soufflas

 

 

Title: CFO & EVP

 

4

--------------------------------------------------------------------------------